Citation Nr: 1101841	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied the Veteran's request to reopen a previously denied claim 
for service connection for tinnitus.

In a January 2008 decision, the Board granted reopening of the 
claim for service connection for tinnitus.  The Board remanded 
the claim for the development of additional evidence.  The Board 
again remanded the claim for additional evidence in July 2009.  
In an April 2010 decision, the Board denied service connection 
for tinnitus.  The Veteran appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In November 2010, the Court granted a Joint Motion for Remand, 
vacated the April 2010 Board decision, and remanded the case for 
the development of additional evidence.

At this time, the Board again REMANDS the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that his current tinnitus is due to head 
injuries in service or his service-connected post-traumatic 
migraine headaches.  In the July 2009 remand, the Board asked 
that a VA neurologist examine the Veteran and provide an opinion 
as to the likelihood that the Veteran's tinnitus is related to 
his head injury during service, or is aggravated by his service-
connected post-traumatic migraine headaches.  The Veteran had a 
VA neurological examination in September 2009, and the examiner 
provided the opinion that the Veteran's tinnitus is not related 
to or aggravated by his post-traumatic headaches.  However, in 
the Joint Motion for Remand, the parties noted that the September 
2009 examination report did not include an opinion as to whether 
the Veteran's tinnitus is related to head injury that the Veteran 
sustained in service.  Thus, in accordance with the Joint Motion, 
remand is necessary to obtain the necessary opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the September 2009 VA neurology 
examination.  After reviewing the claims 
file, the examiner should express an opinion 
as to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's current tinnitus is causally 
related to the head injury that he sustained 
in service.  The examiner must provide the 
reasoning for the conclusions reached.  

If that examiner is no longer available, the 
claims file should be reviewed and the 
opinion provided by another neurologist.  If 
a VA examination is deemed necessary to 
respond to the request, one should be 
scheduled.

2.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
and his representative an opportunity to 
respond.  Thereafter, return the case to the 
Board for appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


